Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The reply filed on Mar. 28, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
the species requirement mailed Jan. 28, 2022 contained the following requirements:
	“Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from EACH of the
two species listed above …” (see p. 2 of the 1/28/22 restriction/election requirement; emphasis in original).  
Further, p. 3 of the 1/28/22 restriction/election requirement stated: 
	“Applicant is required to elect one of each of the following species: 
	i.	an anti-integrin peptide (e.g. claims 2-6, 8-10, 15), wherein all variables are clearly defined [e.g. risuteganib, consisting of peptide sequence (SEQ ID NO: X); Glycinyl-Arginyl-Glycinal-Cysteic Acid-Threonyl-Proline-COOH; formula Y-X-Z, wherein Y= arginine (R), X= Cysteic Acid, and Z= glutamic acid (E); the peptide sequence consisting of R-G-D, etc.]. Applicants are required to define the variables in each chemical structure in each claim readable upon the elected species to show how each structure reads on the elected species. It is also requested that applicant provide any common or trade name(s) of the elected peptide; and
	ii.	a frequency of peptide administration (claims 11 and 12-14). (e.g., only once or a plurality of times).” (emphasis added)
	The requirements for both species elections were discussed in an examiner-initiated interview under the supervision of a Primary Examiner on Jan. 18, 2022, but did not result in a telephonic election. 
	Additionally, applicant’s amendment still necessitates the same species elections previously required.  The claims now broadly encompass at least, 9 distinct peptide variants and still encompass distinct frequencies of peptide administration.  
	Applicants are reminded that a proper election for the species of anti-integrin peptide must specify a particular sequence, and define any and all variables in each claim readable upon the elected species.  Applicants’ previous election of “an anti-integrin peptide” does not fulfill either of these requirements.  See 37 CFR 1.111.  
	Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658